DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 09/28/2020. Claims 1-20 are pending in this office action, of which claims 1, 10 and 19 are independent claims.

Response to Arguments
Applicant's arguments, pages 2-6, filed 9/28/2020, with respect to the rejection of claims 1-20 under 35 USC 103(a) have been fully considered but are not persuasive. Applicant didn’t specifically argued any claim limitation.  Based on the discussion of the cited references, examiner provided the following responses. 
Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant argues:
a.	Marcus's contribution does not teach that a client application runs in direct mode on a member of a data grid (page 3). 
	In response to applicant's argument a:  The argument is no application client of the data grid is running on the data grid in direct mode.
	Examiner respectfully disagree and refers to instant specification para 0034-0035 and Fig. 1 , the client-side applications are running in the presentation tier 190 which is outside the mid-tier. And mid-tier applications 181-185 may include one or more web applications, servers, service providers, and/or other applications and/or services to provide the services requested by clients 191-194, mid-tier applications 181-185 rely on data in database system 150, and are configurable to access data stored in database system 150. Thus based on this the mid-tier applications corresponds to the application client of the data grid.
	Accordingly, Marcus teaches in para 0030, 0031, 0036 and 0063 that the in-memory data grid 150 provides a rich and powerful application programming interface (API) (i.e., mid-tier applications) that looks and feels like a database. A client may communicate with any data grid node 125A-D of the in-memory data grid 150 to access data stored in the in-memory data grid 150. A data grid node 125A-D may receive database commands, such as commands to store objects, to retrieve objects, to perform searches, etc. 
	Para 0084 teaches the data grid node 950 includes a client interaction module 910, a resource manager 923, an operation manager 924, a node interactor 930, an object relational mapper 915, a query module 922, an object reconstructer 925, and an event listener 936. All of this represents mid-tier applications that reside within the data grid to provide services to client applications.

	b.	If Marcus's contribution fails to teach a data grid member running an application in direct mode, Marcus's contribution cannot teach a database transaction that changes data in a database shard of the other second grid element is performed in direct mode by the first grid element with the proxy server on the second node (page 4).
	In response to applicant's argument a:  The argument is that the cited passages fail to teach that a data grid member runs an application in direct mode.
	Examiner respectfully disagree. As described in response to the previous argument Marcus discloses mid-tier applications running in the in-memory data grid in paragraphs 0030, 0031, 0063 and 0067.  Para 0036 teaches client application can be configured with network addresses for direct communication and para 0041 describes multi-operational transactional standards, such as the XA standard, use a two-phase commit protocol to ensure that all resources enlisted within a transaction either commit or rollback any particular transaction consistently (all of the resources do the same).  Therefore, Murcus teaches direct mode transaction and two-phase commit protocol transaction.

In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al. US 2011/0072217 A1, (hereinafter “Hoang”) and in view of Markus et al., US 2013/0019000 A1 (hereinafter “Markus”).

As to claims 1, 10 and 19,
Hoang teaches a method comprising: storing a database as a plurality of database shards in a distributed database grid comprising a plurality of grid elements (Hoang, para 0100 each grid members in Fig. 1A contain mid tier databases. Para 0120 teaches when a new member is added to the grid, distributed ownership metadata for the grid is reorganized. Redistribution may be accomplished via a hash function or range partitioning), each particular grid element of said plurality of grid elements storing a respective database shard of the plurality of database shards (Hoang, Fig. 1A each grid member contain its own mid-tier database), running a respective proxy server for servicing requests to make changes to the respective database shard of the plurality of database shards (Hoang, para 0016 a cache agent which corresponds to proxy server is responsible for controlling data in the mid-tier database), and having two modes:
a remote connect mode (Hoang, para 0108 if the grid member does not have the latest version of the cache instance, other grid member is communicated using inter-grid communication link and using an inter-grid protocol), in which a proxy server of the particular grid element receives, from other grid elements of the plurality of grid elements, requests to access data contained within the respective database shard stored by the particular grid (Hoang, para 0114: the grid member may receive the cache instances from other grid member); and 
a direct mode, in which applications executing in the same memory space as a mid-tier database system of the particular grid element directly access the respective database shard stored by the particular grid element (Hoang, para 0017: mid-tier applications execute in the same memory space that stores the mid-tier database, thus increasing the speed with which the mid-tier application may access data in the mid-tier database. Such mid-tier application referred to as “directly-linked applications”); 
wherein at least a subset of the plurality of grid elements each comprise a mid-tier database system (Hoang teaches in Fig. 1B: mid-tier 130 includes grid members 150, 160 and 170); 
wherein the database is distributed in accordance with a distribution scheme (Hoang teaches in paragraph 0061: Mid-tier databases 151, 161 and 171 may have different schemas and store different set of data. See also para 0120 redistribution of cache instances via range partitioning or a hash function); 
receiving, by a first grid element of the plurality of grid elements in the direct mode, from an application executing in the same memory space as a mid-tier database system of the first grid element (Hoang teaches in paragraph 0017 directly linked applications forego the need to establish a communication link with a database server, further increasing the speed with which the mid-tier applications access data in the mid-tier database. Thus accessing or responding data from mid-tier databases that is in the same memory space as the mid-tier applications); 
	wherein the first database transaction is committed by the first grid element without participation of another grid element of the plurality of grid elements (Hoang teaches in paragraph 0097: if the grid member determined that the mid-tier database is assigned ownership, the grid member allows the requested database operation to be performed); 
	receiving, by the first grid element in direct mode, from said application executing in the same memory space as the mid-tier database system of the first grid element, a second database transaction, wherein the second database transaction requires making changes to data in a second database shard of said plurality of database shards that is stored in a second grid element of said plurality of grid elements (Hoang, para 0108 if the grid member does not have the latest version of the cache instance, other grid member is communicated using inter-grid communication link and using an inter-grid protocol. See also para 0114 the grid member receive cache instances from other grid member), said second database transaction comprising database operations on specific data stored in said first database shard and said second database shard (Hoang teaches in paragraph 0049: If the grid maintains a cache instance of the requested element at another mid-tier database, any outstanding transactions involving the cache instance are committed at that other mid-tier database and the cache instance is then loaded into the mid-tier database from which the element was requested);
wherein the method is performed by one or more computing devices(Hoang teaches in Fig. 1A client sides, mid-tier system and the backend system all are performed by the computing environment as described in paragraphs 0054-0055). 
Even though Hoang teaches a remote connect mode and a direct mode, Hoang does not explicitly teach  performing, by at least the first grid element in direct mode and with the respective proxy server of said second grid element in remote connect mode, the second database transaction, wherein the second database transaction comprises making said changes to the data in the second database shard; and committing the second database transaction using a two-phase commit protocol; 
However, Markus teaches performing, by at least the first grid element in direct mode and with the respective proxy server of said second grid element in remote connect mode, the second database transaction (Markus teaches in paragraph 0042-0043: the banking transaction includes two operations and tow operations access two different grid node 125A and 125B. As paragraph 0043 teaches communications may be routed to an appropriate proxy server 130, 135, 140, which may then translate the communications into the protocol used by the data grid nodes 125A-D on the back end), 
wherein the second database transaction comprises making said changes to the data in the second database shard (Markus teaches in para 0079 the multi operational transaction ids determined to be recursive, then the requests are sent to appropriate nodes to perform the operations);   
committing the second database transaction using a two-phase commit protocol (Markus teaches in paragraph 0041: transaction is performed using two phase commit protocol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hoang by including a method and system for providing multi-operational transactional access of an in-memory data grid in a client-server environment using two-phase commit protocol and improve the conventional client-server access to a data grid that is limited to non-transactional access as taught by Markus. 

As to claims 2 and 11,
The combination of Hoang and Markus teaches at least a subset of the plurality of grid elements each comprise a self-contained mid-tier database system configured to store at least a portion of the database in memory and further configured to respond to database commands (Hoang shows in Fig. 2 and paragraphs 0081: cache group 241 and 242 of mid-tier system are mapped to backend database grid 201, 204, 205 and 203 respectively).
As to claims 3 and 12,
The combination of Hoang and Markus teaches the distribution scheme for the database is determined based on instructions from the application (Hoang teaches in paragraph 0050: each of the mid-tier databases in the grid is defined by a different schema. Although subsets of the schemas for each mid-tier database may share common schema definitions for globally consistent objects, the schemas differ because each mid-tier database may contain data that is not defined as belonging to the grid).
-26- 50277-4560
As to claims 4 and 13,
The combination of Hoang and Markus teaches providing distribution data to the application based on the distribution scheme (Hoang teaches in paragraph 0050: the schemas differ because each mid-tier database may contain data that is not defined as belonging to the grid); and 
determining, by the application, a location of the first database shard comprising the specific data (Hoang teaches in paragraph 0050: For example, a mid-tier database may store certain temporary tables used exclusively by a mid-tier application directly linked to the mid-tier database, which tables are not to be replicated at the backend. As another example, the mid-tier database may store certain "local" cache instances of backend elements for which the grid does not maintain consistency). 
As to claims 5 and 14,
The combination of Hoang and Markus teaches the distribution data is provided to the application via an API (Hoang teaches in paragraph 0059: database servers 152, 162, and 172 are instantiated via calls to a database library API by a directly-linked application).
As to claims 6 and 15,
The combination of Hoang and Markus teaches the application and the distributed database grid are both implemented in a mid-tier application layer (Hoang teaches in paragraph 0046: any application can take advantage of the cache while connected to any mid-tier database in the grid).
As to claims 7, 16 and 20,
The combination of Hoang and Markus teaches the application is a distributed application, and wherein the first database transaction is received from an instance of the distributed application (Markus teaches in paragraph 0042: the banking transaction is the distributed transaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hoang by including a method and system for providing multi-operational transactional access of an in-memory data grid in a client-server environment using two-phase commit protocol and improve the conventional client-server access to a data grid that is limited to non-transactional access as taught by Markus. 
As to claims 8 and 17,
The combination of Hoang and Markus teaches the distributed application is partitioned based on the distribution scheme for the database (Hoang teaches in paragraph 0050: the schemas differ because each mid-tier database may contain data that is not defined as belonging to the grid).
As to claims 9 and 18,
The combination of Hoang and Markus teaches the distributed application comprises a plurality of application instances each comprising a driver configured to implement a direct connection with a corresponding grid element (Hoang teaches in paragraph 0017: mid-tier applications execute in the same memory space that stores the mid-tier database, and thus may read and write directly to the mid-tier database).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Fowler (US 2011/0041006 A1) discloses a system and method for processing a distributed transaction for an application. Conventionally transactions on critical data (e.g. financial information) are processed using a database architecture whereby a persistent database (typically a redundant disk array) comprises the master record.  In cases where large amounts of data need to be accessed but absolute data integrity is less critical, for example search engines, processing is conducted on live in-memory data without all the data being backed up, which can be much faster but data can be lost when processors fail.
	The reference Guo (US 20090030911 A1) discloses a mobile database and logic for communicating media data from the mobile database to an enterprise database.  The exemplary system may also include logic for creating a media service request and for communicating the media service request from the system to the enterprise database.  A media service request may describe an action on a piece of media data. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




1/12/2021

/NARGIS SULTANA/Examiner, Art Unit 2164        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164